Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/21 and 02/07/20 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 and 14 are directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites that a sensor to observe “a characteristic of an anatomy”, “couple the sensor base to the anatomy”, and “the second adhesive member to couple to the anatomy” which positively recites the human body, as the broadest reasonable interpretation of “an anatomy,” includes a location on the human body. Suggested language would be “configured to observe a characteristic of an anatomy”, “configured to couple the sensor base to the anatomy”, and “the second adhesive member configured to couple to the anatomy”, respectively.
Claim 14 recites that a sensor to observe “a characteristic of an anatomy”, “couple the sensor base to the anatomy”, and “the second adhesive member to couple to the anatomy” which positively recites the human body, as the broadest reasonable interpretation of “an anatomy,” includes a location on the human body. Suggested language would be “configured to observe a characteristic of an anatomy”, “configured to couple the sensor base to the anatomy”, and “the second adhesive member configured to couple to the anatomy”, respectively.
	In view of the above, dependent claims 2-13 and 15-20 also fail to recite patent-eligible subject
matter under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Lee (U.S. Patent Application Document 20160058380A1).
Regarding claim 1, Lee teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; a sensor base coupled to the sensor [fig. 2, element 208; par. 155]; and a coupling system to couple the sensor base to the anatomy [figs. 43A and 43B], including a first adhesive member [fig. 29, elements 476 and 478] and a second adhesive member [fig. 34, element 556], the first adhesive member coupled to the sensor base [par. 242] and the second adhesive member to couple to the anatomy [par. 254], and the adhesive member includes at least one cut-out to direct moisture to an ambient environment surrounding the medical device [fig. 33, element 552; par. 253].
Regarding claim 2, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the second adhesive member defines a central bore to receive the sensor [par. 156] and the at least one cut-out is a plurality of cut-outs defined through the second adhesive member that are spaced apart about the central bore and defined within a perimeter of the sensor base [fig. 33, element 552; par. 253-256].
Regarding claim 3, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the second adhesive member defines a central bore to receive the sensor [par. 156], and the at least one cut-out is a plurality of cut-outs defined through the second adhesive member that are spaced apart about the central bore and defined to extend beyond a perimeter of the sensor base [fig. 33, element 552; par. 253-256].
Regarding claim 4, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein each of the plurality of cut-outs includes a first portion defined through the second adhesive member within the perimeter of the sensor base and a second portion in communication with the first portion, which extends beyond the perimeter of the sensor base [fig. 33, element 552; par. 253-256].
Regarding claim 6, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the second adhesive member defines a central bore to receive the sensor [par. 156], and the at least one cut-out is a plurality of cut-outs defined 36UTILITY PATENT APPLICATION Attorney Docket No.: 009.5224 (A0001524US01)through the second adhesive member that are spaced apart about the central bore and defined to extend beyond a perimeter of the sensor base to a perimeter of the second adhesive member [fig. 33, element 552; par. 253-256].
Regarding claim 7, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the second adhesive member includes a backing layer [fig. 34, element 554] and a skin adhesive layer [fig. 34, element 556], and the at least one cut-out [fig. 33, element 552] is defined in the skin adhesive layer [par. 253 and 255].
Regarding claim 8, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the at least one cut-out comprises a plurality of cut-outs defined in the skin adhesive layer, and each of the plurality of cut-outs is defined through an entirety of the skin adhesive layer [fig. 33; par. 253 and 255].
Regarding claim 9, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the at least one cut-out comprises a plurality of cut-outs defined in the skin adhesive layer, and each of the plurality of cut-outs is defined through a predetermined portion of a thickness of the skin adhesive layer [fig. 33 and 34; par. 255].
Regarding claim 10, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein each of the plurality of cut-outs defined in the skin adhesive layer is defined to extend from a first side of the skin adhesive layer to an opposite second side [par. 255].
Regarding claim 11, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the plurality of cut-outs defined in the skin adhesive layer includes a plurality of hub cut-outs and a plurality of spoke cut-outs, each of the plurality of hub cut-outs is concentric to an axis, and each of the plurality of spoke cut- outs are defined to extend radially from proximate the axis to proximate a perimeter of the skin adhesive layer [fig. 33; par. 253].
Regarding claim 12, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein each of the plurality of spoke cut-outs intersects each of the plurality of hub cut-outs and are spaced apart about the axis [par. 253-255].
Regarding claim 14, Lee teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; a sensor base coupled to the sensor [fig. 2, element 208; par. 155]; and a coupling system to couple the sensor base to the anatomy [figs. 43A and 43B], the coupling system including a first adhesive member [fig. 29, elements 476 and 478] and a second adhesive member [fig. 34, element 556], the first adhesive member coupled to the sensor base [par. 242] and the second adhesive member [fig. 34, element 556] to couple to the anatomy [par. 254], the second adhesive member including a backing layer [fig. 34, element 554] coupled to the first adhesive member and a skin adhesive layer to couple to the anatomy [par. 254], and the adhesive member includes at least one cut-out to direct moisture to an ambient environment surrounding the medical device [fig. 33, element 552; par. 253].
Regarding claim 15, Lee teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the second adhesive member defines a central bore to receive the sensor [par. 156] and the at least one cut-out is a plurality of cut-outs defined through the backing layer and the skin adhesive layer that are spaced apart about the central bore and defined within a perimeter of the sensor base [fig. 33, element 552; par. 253-256].
Regarding claim 16, Lee teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the second adhesive member defines a central bore to receive the sensor [par. 156] and the at least one cut-out is a plurality of cut-outs defined through the backing layer and the skin adhesive layer that are spaced apart about the central bore and defined to extend beyond a perimeter of the sensor base [fig. 33, element 552; par. 253-256].
Regarding claim 17, Lee teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein each of the plurality of cut-outs includes a first portion defined through the backing layer and the skin adhesive layer within the perimeter of the sensor base and a second portion in communication with the first portion, which extends beyond the perimeter of the sensor base [fig. 33, element 552; par. 253-256].
Regarding claim 18, Lee teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the at least one cut-out comprises a plurality of cut-outs defined in the skin adhesive layer, and each of the plurality of cut-outs is defined through an entirety of the skin adhesive layer [fig. 33, element 552; par.253-256].
Regarding claim 19, Lee teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the at least one cut-out comprises a plurality of cut-outs defined in the skin adhesive layer, and each of the plurality of cut-outs is defined through a predetermined portion of a thickness of the skin adhesive layer [fig. 33 and 34; par. 255].
Regarding claim 20, Lee teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the plurality of cut-outs defined in the skin adhesive layer includes a plurality of hub cut-outs and a plurality of spoke cut-outs, each of the plurality of hub cut-outs is concentric to an axis, and each of the plurality of spoke cut- outs are defined to extend radially from proximate the axis to proximate a perimeter of the skin adhesive layer [fig. 33; par. 253].

Claim Rejections - 35 USC § 103
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in further view of McCanless (US20210236028A1).
Regarding claim 5, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein each of the plurality of cut-outs of the second adhesive member is collinear with a respective one of the plurality of channel cut-outs [fig. 34, element 550; par. 253 and 255; Examiner notes the channels can be collinear throughout the adhesive pad]
Lee does not teach the first adhesive member defines a plurality of channel cut-outs.
However, Mccanless teaches the first adhesive member [fig. 9, element 906] defines a plurality of channel cut-outs [fig. 10, element 1010 par. 172-173 and 177].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Lee, teaching the first adhesive member defines a plurality of channel cut-outs, as taught by Mccanless, since the modification would provide the predictable results of prolonging the adhesion of the adhesive by allowing movement of the adhesive with the skin.
Regarding claim 13, Lee further teaches a medical device, comprising: a sensor to observe a characteristic of an anatomy [fig. 1, element 100; par. 118, 125 and 126]; wherein the at least one cut-out comprises a plurality of cut-outs defined through the second adhesive member [fig. 33; par. 255; Examiner notes the cutouts are through multiple layers of the adhesive pads].
Lee does not teach the at least one cut-out comprises a plurality of cut-outs defined through the first adhesive member.
However, Mccanless teaches the at least one cut-out comprises a plurality of cut-outs [fig. 10, element 1010] defined through the first adhesive member [fig. 9, element 906; par. 172-173 and 177; Examiner notes the cutouts are through multiple layers of the adhesive pad]
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Lee, teaching the at least one cut-out comprises a plurality of cut-outs defined through the first adhesive member, as taught by Mccanless, since the modification would provide the predictable results of prolonging the adhesion of the adhesive by allowing movement of the adhesive with the skin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE LINING ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791